DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 9, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8-10, 12, 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013).
Regarding claim 1, Vries discloses an aqueous composition comprising water, whey protein and gum Arabic (page 3-page 4, page 5 lines 13-33, page 8 lines 30 – page 9 line 10, page 9 lines 20-30).
Vries discloses that the protein can be whey protein and is in an amount of at least 7 wt% (page 3-page 4, page 5 lines 13-33, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 8.0% by weight.
Vries further teaches that gum Arabic is in an amount from 0.5 to 5 wt% (page 3-page 4, page 5 lines 13-33, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 2.0% by weight.
Vries teaches that the pH of the aqueous composition is from 6 to 9 (page 9, lines 5-10), thus falling within the claimed range of 5 to 9. 
With respect to the weight ratio GA/WP between gum Arabic and whey protein, Vries teaches overlapping ranges of each component as described above. Converting the amounts of each component to a weight ratio, Vries discloses that the GA/WP ratio can be from 0.07 to 0.71 (using 0.5 and 5% GA and 7% WP), therefore overlapping the claimed range of higher than 0.25 and lower than 1.0.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Vries further discloses that the whey protein is dissolved in a solvent (e.g. water), and therefore the whey protein is at least partially solubilized (e.g. dissolved) in water (page 5 line 10-30).
With respect to the aqueous composition being heat-treated, Vries further teaches that the dispersion is heat-treated (page11 lines 5-10). 
With respect to the aqueous composition obtained by a process comprising the steps of…”, the examiner notes that applicant has presented process limitations in a product claim. 
As stated in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
In the instant case, the product as claimed is obvious over the product as taught by Vries and therefore the process limitations are not given patentable weight. 
Further, the examiner notes that the composition of Vries was prepared by mixing the water, gum Arabic and whey protein, and was further heated to a temperature of 80C (page 11 lines 5-10). Therefore, Vries teaches a product made by a similar process, further rendering the claimed product obvious over the prior art. 
Vries further teaches that the whey protein can be whey protein isolate, wherein the whey protein isolate consists of the whey protein (See Examples).
Regarding claim 5, Vries discloses that the protein can be whey protein and is in an amount of at least 7 wt% (page 3-page 4, page 5 line 13 – page 6 line 5, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 10.0% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 6, Vries teaches that the pH of the aqueous composition is from 6 to 9 (page 9, lines 5-10), thus overlapping the claimed range of 6.5 to 7.5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 8 and 19, Vries further teaches that the viscosity of the aqueous composition is from 1 to 100 mPa.s at a shear rate of 100 s-1 at 25 C (page 9 lines 10-15), while the instant claims require a viscosity of lower than 1500 mPa.s or 1000 mPa.s at a shear rate of 64 s-1 at 10C. 
It is well within the ordinary skill in the art to vary the viscosity of the aqueous composition depending on the amount of water and other ingredients within the composition as the type and amounts of ingredients are known to affect the consistency of a composition. Adding a higher amount of water will result in a less viscous composition and therefore it is obvious to one of ordinary skill in the art to vary the amount and type of ingredients to result in a desired viscosity. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9 and 20, Vries discloses the composition as described above, but fails to specifically teach the gel strength of the composition. 
However, Vries discloses using the same ingredients as claimed in similar amounts as claimed (e.g. water, whey protein and gum Arabic), and therefore the composition of Vries would necessarily have a similar gel strength as claimed absent a showing otherwise.
Further, it is well known in the art that the gel strength is dependent upon the amount and types of ingredients within the composition and therefore it is obvious to one of ordinary skill in the art to vary the amount of each ingredient to result in a composition having a desired gel strength. 
Regarding claim 10, Vries does not disclose the aqueous composition comprising sugar, and therefore the composition as taught by Vires meets the claimed limitation of at most 8% by weight sugar (which includes 0).
Regarding claim 12, Vries further teaches that the whey protein can be whey protein isolate (See Examples).
Regarding claim 18, Vries discloses that the protein can be whey protein and is in an amount of at least 7 wt% (page 3-page 4, page 5 line 13 – page 6 line 5, page 8 lines 30 – page 9 line 10, page 9 lines 20-30), thus overlapping the claimed range of at least 14.0% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 22, as stated above with respect to claim 1, Vries teaches a heat treated composition, wherein the composition is heated to a temperature of 80C (col 11 lines 5-10), which falls within the claimed range of at least 70C as required by the process recited in claim 1. 
Therefore, as Vries teaches a heat treated composition that has been heated to a similar temperature as claimed, the product of Vries is considered to be pasteurized or sterilized. 
Regarding claim 23, as stated above with respect to claim 1, the examiner notes that step b) is part of the process limitations recited within a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
In the instant case, the product as claimed is obvious over the product as taught by Vries as Vries teaches a heat-treated aqueous composition. Therefore the process limitations are not given patentable weight. 
Further, the examiner notes that the composition of Vries was prepared by mixing the water, gum Arabic and whey protein, and was further heated to a temperature of 80C (page 11 lines 5-10). Therefore, Vries teaches a product made by a similar process, further rendering the claimed product obvious over the prior art. 
The examiner additionally notes that absent a showing that using Direct Steam Injection as the heat treatment operation results in a new of unexpected product over the prior art, the process limitations are not given patentable weight for the same reasons as stated above. 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013) as applied to claim 1 above, and further in view of Bodor et al. (US Patent No. 4,587,131; May 6, 1986).
Regarding claim 2, Vries discloses the aqueous composition as described above, but fails to teach the composition further comprising native starch. 
Bodor discloses an emulsion that further comprises native starch as the addition of starch increases the viscosity of the aqueous phase in order to stabilize the aqueous phase (col 1 lines 40-50, See Examples).
As both Vries and Bodor are directed towards aqueous dispersions, it would have been obvious to one of ordinary skill in the art to add native starch to the aqueous composition of Vries in order to predictably increase the viscosity and stabilize the composition based upon what is taught by Bodor. 
Regarding claim 3, Bodor further teaches that the native starch is present in an amount of at least 1% (Abstract, col 2 lines 10-15), thus overlapping the claimed range of 0.1 to 1.0%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Bodor discloses that such amount is suitable to stabilizing an aqueous dispersion, it would have been obvious to one of ordinary skill in the art to include the native starch in the composition of Vries in a similar amount as taught by Bodor. Such amount would predictably stabilize the aqueous dispersion of Vries. 

	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013) as applied to claim 1 above, and further in view of Babiker et al. (Effects of gum Arabic ingestion on body mass index and body fat percentage in healthy adult females: two-arm randomized, placebo controlled, double-blind trial, Nutr J. 2012l 11:111, Dec. 15, 2012, Retrieved from Internet URL: < https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3570285/>).
Regarding claim 4, Vries discloses that the aqueous composition comprises gum Arabic as described above, but fails to specifically teach that the gum Arabic is Acacia Senegal gum as claimed. 
Babiker teach that gum Arabic can be derived from exudates of Acacia Senegal and can be used as an emulsifier thickening agent and flavor stabilizer (Introduction). 
As Babiker discloses that gum Arabic is a form of Acacia Senegal gum, it would have been obvious to have the gum Arabic of Vries be Acacia Senegal gum as taught by Babiker as it merely the same type of gum and would predictably function as an emulsifier, thickening agent, and/or stabilizer in the aqueous composition of Vries. 


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (WO 2013/095131 A1; June 27, 2013) as applied to claim 1 above, and further in view of Yun et al. (US 2014/0178556 A1; June 26, 2014).
Regarding claims 11 and 21, Vries discloses the aqueous composition as described above, but fails to teach the composition further a calcium complexing agent, such as trisodium phosphate. 
Yun discloses a stable emulsion that further comprises emulsifying salts, such as trisodium phosphate, as it acts as an emulsifier ([0059]).
As both Vries and Yun are directed towards aqueous dispersions, or emulsions, it would have been obvious to one of ordinary skill in the art to add trisodium phosphate to the aqueous composition of Vries. Doing so would yield the predictable result of effectively emulsifying the composition of Vries by providing a suitable emulsifying salt. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant’s arguments start on page 8. Applicant argues that the paragraph the examiner relies upon in Vries to teach the whey protein being at least partially solubilized in water is directed towards the preparation of aggregated protein particles, before addition of gum Arabic. Applicant states that Vries forms a solvent-in-oil emulsion in which the protein is solubilized/dispersed in the solvent in order to form aggregated protein particles. Applicant further states that the since the whey protein is in the form of aggregated protein particles it is not WPC and/or WPI as recited in amended claim 1.
This is not found persuasive as applicant’s arguments are directed towards the method of forming and not the actual composition itself. Vries clearly teaches that the whey protein is dissolved in water. Vries discloses method step (a) on page 4 that involves providing a solution or dispersion of protein in a solvent. As stated above, Vries teaches that the protein is whey protein and the solvent is water. On page 5, Vries teaches that the protein is dissolved in the water to provide a solution of protein. Therefore, Vries clearly teaches a composition comprising whey protein being at least partly solubilized, or dissolved, in water. Again, the claims are directed towards a product and not a method. The claims do not require complete solubilization or exclude the formation of aggregate particles. As Vries teaches an aqueous composition comprising water, whey protein, and gum Arabic, wherein the whey protein is dissolved in water, Vries clearly meets the claimed limitations and this argument is not found persuasive. 
Applicant further argues on pages 8-11 that the product of De Vries is different from the claimed product due to the difference in the preparation process. Applicant states that De Vries forms aggregate protein particles, which is different and does not meet the amended claim language “wherein the whey protein concentrate, whey protein isolate or mixture thereof consists of whey protein”. Applicant states that because the prior art is in the form of aggregate particles it is not the whey protein as claimed. 
This is not found persuasive as applicant’s arguments are not commensurate in scope with the claims. The claims do not exclude aggregate protein particles from being formed, nor do they exclude any additional steps from being recited. An aggregate particle of whey protein still consists of whey protein. Applicant appears to be arguing the form of the protein particles and not the specific ingredients in the composition itself. Again, as previously stated, the claims are silent in regard to reciting any type of form of the whey protein particles and therefore this argument is not found persuasive. 
Further, the claimed invention is drawn to a product and not a method. The examiner notes, however, that De Vries, teaches the claimed method steps as recited in claim 1. The claimed method steps do not exclude additional steps from being performed, and the composition does not exclude additional ingredients from be present in the prior art.
Applicant has not shown how the final product of De Vries is different from the final product of the instant invention and therefore these arguments are not found persuasive. 
Applicant further argues on page 11 that the effect of gum Arabic preventing gel formation by heat treatment of whey protein is not disclosed in the cited references and could not have been expected. 
This is not found persuasive as the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding De Vries teaching a product in gelled form, again the examiner notes that there is nothing in the claims that exclude a gel from being formed. In fact, claim 9 recites a gel strength, which allows for the composition to have some sort of gel strength. 
The claims only require water, whey protein and gum Arabic. Vries discloses a composition comprising such components. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the fact that applicant uses gum Arabic to stabilize the composition is not patentable as they claims are directed towards a product and Vries further teaches a product comprising both whey protein and gum Arabic in similar amounts as claimed. Therefore, the advantage of gum Arabic stabilizing the protein composition would flow naturally from what is taught by Vries. 
Further, applicant has not shown how the final product of Vries is different that the claimed product, thus showing that the claimed process results in a different product that what is taught by the prior art. 
Even though the process limitations are not given patentable weight for the reasons stated above, Vries still teaches an aqueous solution comprising the claimed components. While the examiner recognizes that Vries doesn’t teach adding gum Arabic at the same time in the process of making the claimed product, applicant has not shown how such timing would result in a new and unobvious product over Vries. 
As stated in MPEP 2144.04 – Changes in Sequences of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Therefore, absent a showing that the claimed process results in a new or unexpected product, the process limitations are not given patentable weight as Vries teaches a heat-treated aqueous composition comprising water, whey protein isolate, and gum Arabic. 
For the reasons stated above, applicant’s arguments are not found convincing and the 103 rejection is maintained. 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791